Citation Nr: 0218324	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  95-39 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

Entitlement to restoration of a 20 percent rating for a 
low back strain, and entitlement to a higher rating.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel



INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968 and from October 1968 to October 1986.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 RO decision which 
reduced the veteran's rating for a low back strain from 20 
to 0 percent effective November 1, 1995.  By a July 2002 
RO decision, the RO granted the veteran's 20 percent 
rating as of July 16, 2002.  The veteran continues to 
appeal for restoration of a 20 percent rating as of 
November 1, 1995, and entitlement to a higher rating 
thereafter.


FINDINGS OF FACT

1.  In May 1995, the veteran underwent a VA examination 
and it was noted that he had full range of motion of the 
low back; X-rays were negative; and straight and cross leg 
examinations were negative; evidence establishing 
improvement in the veteran's back disability was of record 
at the time of the August 1995 rating decision which 
reduced the veteran's rating to 0 percent as of November 
1, 1995, including objective findings of improved range of 
motion.  

2.  From November 1, 1995, to July 15, 2002, the veteran's 
low back was essentially normal, with normal range of 
motion and normal X-rays.

3.  As of July 16, 2002, the veteran's low back disability 
was productive of no more than periodic muscle spasms with 
some limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 20 percent rating 
for a low back strain, from November 1, 1995, to July 15, 
2002, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Codes 
5292, 5295 (1995, 2002).

2.  The criteria for a rating in excess of 20 percent for 
a low back strain, as of July 16, 2002, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.71a 
Diagnostic Codes 5292, 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from July 1966 to July 
1968 and from October 1968 to October 1986.

Service connection for a low back strain was granted by an 
April 1993 RO decision, and a 20 percent rating was 
assigned as of January 8, 1993.  

A May 1995 VA compensation examination report reflects 
that the veteran reported having chronic low back pain 
which was more severe when he picked something up or when 
he extended his back.  It was objectively noted that he 
had a negative straight and cross leg examination.  He 
could sit up with his legs fully extended.  Range of 
motion studies revealed 95 degrees of forward flexion; 35 
degrees of extension; and 40 degrees of lateral flexion.  
X-ray studies of the lumbosacral spine were negative.  The 
diagnoses included chronic low back pain with full range 
of motion. 

By an August 1995 RO decision, the veteran's rating for a 
low back strain was reduced from 20 to 0 percent, 
effective November 1, 1995. 

VA outpatient treatment records, dated in late 1995, show 
that the veteran complained of neck and back pain.  
Following an examination, the assessment was a cervical 
strain/sprain syndrome.  A low back disability was not 
indicated.  It was also generally noted that X-rays 
performed in May 1995 had been negative. 

VA outpatient treatment records, dated in 1996, show that 
the veteran complained  on isolated occasions of low back 
pain, and he was diagnosed as having a low back strain and 
pain and degenerative joint disease. 

A February 1997 VA examination report reflects that the 
veteran walked very slowly and carried a cane.  The 
veteran reported that he could not and would not 
participate in the required examination; and the following 
findings were recorded:  it was noted that he had a 
negative straight and cross leg examination.  He could sit 
up with the legs fully extended.  On range of motion 
studies, forward flexion was 30 degrees; extension was 10 
degrees; lateral flexion was 20 degrees; rotation was 30 
degrees; and he grimaced when he did the manipulations.  
The examiner opined that the veteran was in no way 
objectively observed to be in pain and there was no spasm 
in the veteran's back.  It was opined that the veteran 
still had a negative back examination.  It was also noted 
that the veteran had no X-ray findings of lumbar back 
problems.  (It was also noted that when the examiner 
previously examined the veteran, his back was negative.)

VA outpatient treatment records, dated in early 1998, 
reflect complaints of back pain and strain.  The diagnoses 
included low back strain and spasms.   

A July 2002 VA examination report shows that the veteran 
reported that he experienced back spasms if he made a 
twist or a wrong move.  He said that the spasm episodes 
occurred every two to three months, and lasted a day or 
two.  On a few occasions, he said, he did not work for 2-3 
weeks.  He said that the episodes were such that he missed 
some time from work, 3-4 times per year.  On examination, 
it was noted that the veteran came in using a cane, and it 
was noted he was using the cane because of a right foot 
problem.  Objectively, it was noted that he stood with 
some increase over the normal amount of lordosis.  He 
could flex forward 60 degrees but did most of the forward 
flexion with his hips and did not round out the lower part 
of his back very well.  He could do a side tilt 10 degrees 
in either direction and could extend 10 degrees.  Range of 
motion did bring some pain.  The knee and ankle jerks were 
symmetrical and active.  The veteran could heel walk.  He 
could not toe walk on the right side because of a painful 
forefoot problem.  The diagnosis was a chronic low back 
strain.  X-rays were noted as reflective of a slightly 
rotated position, but were otherwise normal. 

II.  Legal Analysis

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  Regulations implementing the VCAA are 
now published at 66 Fed. Reg. 45,620, 45,630-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326).  Except as specifically noted, the new 
regulations are effective November 9, 2000.  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom.  Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  Veterans Claims Assistance Act of 2000.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  
The record shows that the veteran was properly notified of 
the August 1995 RO decision, which reduced his rating from 
20 to 0 percent for a low back strain.  The veteran was 
issued a statement of the case (in October 1995) and 
supplemental statements of the case (SSOCs) (in June 1997 
and March and July 2002).  The Board concludes that the RO 
decision, SOC, and SSOCs, and letters sent to the veteran 
over the years informed him of the information and 
evidence needed to substantiate his claim and complied 
with VA's notification requirements.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA has met its duty to 
inform the veteran. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  The RO has requested all relevant records, 
including his VA medical records.  The veteran has not 
referenced any unobtained evidence that might aid his 
claim or that might be pertinent to the bases of the 
denial of his claim.  Further, the veteran was been 
afforded VA examinations in May 1995, February 1997, and 
July 2002.  In this case, the Board finds that VA has done 
everything reasonably possible to assist the veteran. 

The SOC and SSOCs provided notice to the veteran of what 
the evidence of record revealed.  Additionally, these 
documents provided notice why the evidence on file was 
insufficient to restore or provide a higher rating for a 
low back strain.  The veteran has been provided notice of 
what VA was doing to develop the claim, notice of what he 
could do to help his claim, and notice of how his claim 
was still deficient.  Because no additional evidence has 
been identified by the veteran as being available but 
absent from the record, the Board finds that any failure 
on the part of VA to further notify the veteran what 
evidence would be secured by VA and what evidence would be 
secured by the veteran is harmless.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran 
in this case.  Further development and further expending 
of VA's resources is not warranted.  As such, the Board 
will proceed with a discussion of the merits of the 
veteran's claim.

Restoration of Rating Criteria

The circumstances under which a disability evaluation may 
be reduced are specifically limited and carefully 
circumscribed by regulations promulgated by the Secretary 
of the VA.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 
(1992).  The United States Court of Appeals for Veterans 
Claims (Court) has held that several general regulations 
are applicable to all rating reduction cases, regardless 
of whether the rating at issue has been in effect for five 
or more years.  Brown v. Brown, 5 Vet. App. 413 (1993).  
The Court has interpreted the provisions of 38 C.F.R. § 
4.13 to require that in any evaluation reduction case, it 
must be ascertained, based upon a review of the entire 
recorded history of the condition, whether the evidence 
reflects an actual change in the disability and whether 
the examination reports reflecting such change are based 
upon thorough examinations.  Moreover, 38 C.F.R. §§ 4.2 
and 4.10 provide that in any evaluation-reduction case, 
not only must it be determined that an improvement in a 
disability has actually occurred, but also that 
improvement in a disability actually reflects an 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work.  The provisions of 
38 C.F.R. § 3.344(c) also establish that there must be 
improvement before an evaluation is reduced.  The Court 
has restored evaluations when VA has failed to consider 
whether there is improvement.

VA regulations also provide that where reduction in 
evaluation of a service-connected disability is considered 
warranted and the lower evaluation would result in a 
reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance is to be prepared setting forth all 
material facts and reasons.  38 C.F.R. § 3.105(e).  
Furthermore, the regulations provide that the veteran is 
to be notified of the contemplated action (reduction or 
discontinuance) and given detailed reasons therefore, and 
is to be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at their present level.  The veteran is also to 
be informed that he/she may request a predetermination 
hearing, provided that the request is received by the VA 
within 30 days from the date of the notice.  If additional 
evidence is not received within the 60 day period and no 
hearing is requested, final rating action will be taken 
and the award will be reduced or discontinued effective 
the last day of the month in which a 60-day period from 
the date of notice to the veteran expires.  38 C.F.R. 
§ 3.105(e),(h).

Rating Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, 
found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-
connected disability adversely affects the veteran's 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.10. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Limitation of motion of the lumbar spine is rated 10 
percent when slight, 20 percent when moderate, and 40 
percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 
5292.

A lumbosacral strain is rated 0 percent disabling when 
there are slight subjective symptoms, only.  A 10 percent 
rating requires that there be characteristic pain on 
motion.  A 20 percent rating requires that there is muscle 
spasm on extreme forward bending, and unilateral loss of 
lateral spine motion in the standing position.  A 40 
percent rating requires that the lumbosacral strain be 
severe, with listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in the standing position, loss of lateral 
spine motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.

The code pertaining degenerative disc disease is not for 
application as the veteran does not have this condition.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.

Restoration of a 20 percent rating

In the instant case, by an August 1995 RO decision, the 
veteran's rating for a low back strain was reduced from 20 
to 0 percent, as of November 1, 1995.  (It is noted that 
the veteran was afforded due process.  38 C.F.R. § 3.105.)  

In 1993, a 20 percent evaluation was granted for low back 
strain.  A 1993 VA examination disclosed that he held his 
spine in 20 degrees of flexion.  Although he had motion, 
the motion was done very protectively and guardedly.  
Straight leg raising produced hamstring pain.  It was 
noted that his movement about the room was slow, stiff and 
protective.  A review of the medical evidence on file 
shows that the veteran underwent a comprehensive VA 
compensation examination in May 1995, a few months prior 
to the RO's decision to reduce his rating.  At this VA 
examination, he had full range of motion of the back.  
Further, X-ray studies were noted as negative.  The 
diagnosis was chronic low back pain with full range of 
motion.  The Board concludes that evidence establishing 
improvement in the veteran's back disability was of record 
at the time of the August 1995 rating decision which 
reduced the veteran's rating from 20 to 0 percent as of 
November 1, 1995, including objective findings of improved 
range of motion.  Further, unlike the 1993 examination, 
the straight leg raising tests were normal.  Unlike the 
1993 examination, gait was normal versus the earlier 
finding that it was slow stiff and guarded.  In addition, 
unlike the 1993 finding, the veteran did not hold his 
spine in flexion of 20 degrees.  Stated differently, the 
functional impairment demonstrated at the time of the 1993 
rating decision was no longer present; the condition had 
improved; and the decision to reduce was supported by the 
evidence at the time of the reduction. 

Other evidence

In this case, the veteran has appealed the decision to 
reduce and a determination to not award a higher 
evaluation.  Based on the actions of the RO, a staged 
rating has been assigned during the appeal period.  In 
essence, there was a decision to reduce, and a decision to 
not award an evaluation in excess of a noncompensable 
rating prior to July 16, 2002.

Evidence since the August 1995 RO decision includes a 
February 1997 VA examination report which reflects the 
opinion that the veteran was not in low back pain or spasm 
during the course of the examination (including range of 
motion studies).  It was concluded that the veteran had a 
negative back examination.  Other contemporaneous VA 
outpatient treatment records that date to 2002 are similar 
and tend to show that the veteran was not experiencing 
compensable low back symptomatology.  

The Board concludes that there was no evidence, from 
November 1, 1995 to July 15, 2002, which shows objective 
limitation of motion or characteristic pain on motion of 
the back, or even muscle spasm on extreme forward bending.  
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295.  Based on 
all the evidence of record, there was little, if any 
functional impairment.  The Board has considered the 
provisions of 38 C.F.R. § 4.40, 4.45 (2002), however, the 
most probative evidence establishes that the disorder was 
productive of no more than slight subjective symptoms 
only.

To the extent that an evaluation in excess of 
noncompensable is sought, the preponderance of the 
evidence is against the claim and there is no reasonable 
doubt to be resolved.


Higher Rating as of July 16, 2002

A review of the medical evidence on file shows that the 
veteran underwent a VA compensation examination in July 
2002, at which time he complained of episodes of back 
spasms when he twisted or made the wrong move.  He related 
that he would miss work 3 to 4 times per year because of 
back problems.  On examination, forward flexion was noted 
as 60 degrees, and lateral flexion and extension was noted 
as 10 degrees.  (It is also noted that the veteran has a 
history of not cooperating during the course of 
examinations.  See discussion of the February 1997 VA 
examination report in the Factual Background.)  The final 
diagnosis was a chronic low back strain.  X-rays were 
normal aside from a slightly rotated position.  Given the 
aforementioned, the Board finds that the medical evidence 
on file, particularly including the July 2002 VA 
examination findings, does not equate to the next higher 
rating of 40 percent under Diagnostic Codes 5292 or 5295.  
In this regard, it is noted that there is an absence of 
competent medical evidence showing severe limitation of 
motion of the back, or evidence showing a severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss 
of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint spaces, or abnormal 
mobility on forced motion.  Further, the most probative 
evidence on file does not demonstrate that the service-
connected low back strain results in any current 
functional impairment.  38 C.F.R. § 4.40, 4.45, 4.49; 
DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).

The Board, in reaching the conclusions above, has 
considered the veteran's written statements.  However, 
while a laymen can attest to the visible symptoms or 
manifestations of a disease or disability, his belief as 
to its current severity is not probative evidence because 
only someone qualified by knowledge, training, expertise, 
skill, or education, which the veteran is not shown to 
possess, must provide evidence regarding medical 
knowledge.  See Bostain v. West, 11 Vet. App. 124 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492, (1992); Caldwell 
v. Derwinski, 1 Vet. App. 466 (1991).  To the extent that 
he has advanced competent statements, the more probative 
evidence consists of the medical evidence prepared by 
skilled, unbiased professionals. 

In sum, the Board finds that the RO properly reduced the 
veteran's rating to 0 percent as of November 1, 1995, for 
a low back strain, based on clinical evidence 
demonstrating improvement in his condition.  The 
preponderance of the evidence is against restoration of a 
20 percent rating as of November 1, 1995.  Further, the 
preponderance of the evidence is against an evaluation in 
excess of 20 percent as of July 16, 2002 or a compensable 
evaluation prior to July 16, 2002.  Thus, the benefit-of-
the doubt doctrine does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


	ORDER

Restoration of a 20 percent rating for a low back strain, 
effective November 1, 1995, is denied; an evaluation in 
excess of noncompensable prior to July 16, 2002 is denied, 
and a rating in excess of 20 percent as of July 16, 2002, 
is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

